Exhibit 10.7 STOCKHOLDERS’ AGREEMENT THIS STOCKHOLDERS’ AGREEMENT (this “Agreement”), dated as of August 20, 2010, is made and entered into by and among CDSS Wind Down, Inc., a Delaware corporation (“CDSS” or the “Company”), Green Energy Management Services, Inc., a Delaware corporation (“GEM”), and Michael Samuel and Ice Nine, L.L.C. (“Ice Nine” and collectively with Mr. Samuel, the “GEM Holders”), and the persons identified on Exhibit A hereto (such persons identified on Exhibit A referred to as the “Holders”). WHEREAS, the Holders currently own or may acquire shares of the Company’s common stock (the “Common Stock”); and WHEREAS, the GEM Holders are acquiring shares of the Company’s Common Stock pursuant to a Merger Agreement dated as of March 29, 2010, as amended (the “Merger Agreement”), related to the merger between GEM and a wholly-owned subsidiary of the Company (the “Merger”); and WHEREAS, the execution and delivery of this Agreement by the parties is a condition to the closing of the Merger; and WHEREAS, the parties desire to set forth in this Agreement certain matters concerning the control and operation of the Company. NOW, THEREFORE, in consideration of the mutual covenants herein contained and other valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Holders agree as follows: 1.Board of Directors. (a)The Company, the Holders and the GEM Holders agree that upon the effective time of the Merger and thereafter, the Board of Directors of the Company (the “Board”) shall consist of three directors, which shall include: (a) Mr. Samuel; (b) one independent director designated by Mr. Samuel; and (c) one additional independent director which shall be designated by Mr. Samuel and appointed to the Board of Directors as soon as reasonably practicable after the date of the Merger; provided that in the event the size of the Board is increased, a majority of directors shall be independent directors. (b)The Holders and the GEM Holders agree to vote all shares of the Common Stock and any other shares of voting securities of the Company now owned or hereafter acquired or otherwise controlled by them (collectively, the “Voting Securities”), to cause and maintain the election to the Board of Directors of the Company of the designees prescribed by this Section 1. (c)The Holders and the GEM Holders shall not vote to remove any member of the Board designated in accordance with this Section 1 other than in the event of an act by such member constituting bad faith or willful misconduct (as determined in the reasonable judgment of a majority of the other members of the Board). (d)The voting agreements set forth herein are coupled with an interest and may not be revoked. 2.Registration Rights.The Holders shall be entitled to the registration rights set forth in Exhibit B attached hereto and made a part hereof. The Company shall not file any registration statement including shares of the Company’s common stock held by any former GEM shareholder for a period ending 90 days after effectiveness of the registration statements referred to in Exhibit B. All officers and directors of the Company who serve during the Lockup Period (as defined below) and certain former shareholders of GEM shall enter into lockup agreements in the form of Exhibit C in the duration from the date of the Merger until the one year anniversary after the date of effectiveness of the registration statement referred to in Exhibit B or as otherwise agreed to by the parties (the “Lockup Period”). 3.Dilution.During the period ending twelve (12) months after the date of the Merger, should CDSS require to finance its operations or expansion, as determined in the sole discretion of the CDSS board of directors, CDSS shall make a capital call onIce Nine to contribute and return to treasury stock up to 40,000,000 shares of Ice Nine’s shares of Common Stock of the Company (the “Annotated Shares”) sufficient to raise the additional capital without dilution to other CDSS shareholders.At the sole discretion of Ice Nine, Ice Nine may fulfill this obligation by contributing cash in an amount equal to the capital raise without the issuance of additional shares of capital stock to Ice Nine and without dilution to other CDSS shareholders. 4.Transfer of Rights.During the Lockup Period, any transferee to whom a Holder transfers shares of capital stock of the Company, whether voluntary or by operation of law, other than pursuant to a sale to the public in a transaction registered pursuant to the provisions of Section 5 of the Securities Act or exempt therefrom pursuant to Rule 144 under the Securities Act (“Rule 144”), shall, as a condition of such transfer, agree in writing to be bound by the voting obligations imposed under this Agreement on the transferor of such shares of capital stock of the Company.Any attempt by a Holder to transfer shares of the capital stock of the Company in violation of this Section 4 shall be void and such Holder and the Company agrees that they will not effect such a transfer nor will they treat any alleged transferee as the holder of such shares.Each certificate representing shares of the capital stock of the Company held by the Holders, or issued to any person in connection with atransfer permitted by this Agreement, other than through sales to the public from and after an initial public offering in a transaction registered pursuant to the provision of Section 5 of the Securities Act or pursuant to Rule 144 under the Securities Act, shall be endorsed during the Lockup Period with the following legend: THE SALE, PLEDGE, HYPOTHECATION, ASSIGNMENT OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN STOCKHOLDERS’ AGREEMENT BY AND BETWEEN THE COMPANY AND ITS STOCKHOLDERS. A TRANSFERREE OF THE SECURITIES REPRESENTED HEREBY SHALL BE BOUND BY SUCH AGREEMENT.COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY. 2 5.Notices.All notices and other communications hereunder shall be in writing and shall be deemed to have been received when delivered or three (3) days after being mailed by first class, registered or certified mail (air mail if to or from outside the United States), return receipt requested, postage prepaid, or by express delivery providing receipt of delivery, to the intended recipient as follows: If to the Company, Mr. Samuel or Ice Nine: Green Energy Management Services, Inc. 381 Teaneck Road Teaneck, NJ 07666 ATTN:Michael Samuel Fax: (201) 530-1300 If to the Holders: the address listed opposite each Holder’s name on Exhibit A attached hereto. 6.Entire Agreement.This Agreement, Exhibits A and B hereto, the Merger Agreement, and the promissory note between the Company and GEM, constitute the entire agreement among the parties with respect to the subject matter hereof and, except for such agreements, supersede and cancel all prior agreements and understandings between them or any of them as to such subject matter. 7.Amendments and Waivers.The provisions of this Agreement may not be amended except upon the written agreement of the Company and Holders holding 50% of the Common Stock held by the Holders in the aggregate at such time.Any amendment or waiver effected in accordance with this Section shall be binding upon all of the Holders and their respective successors and assigns.Any individual Holder may waive any provision applicable to such Holder. 8.Assignment; Successors and Assigns.This Agreement shall be binding upon and shall inure to the benefit of the parties hereto and their respective heirs, executors, legal representatives, successors and permitted transferees, except as may be expressly provided otherwise herein. 9.Stock Splits, Stock Dividends, etc.In the event of any stock split, dividend, combination or other recapitalization, any securities issued with respect to the shares of the capital stock of the Company held by the Holders bound by this Agreement shall become subject to the terms and conditions of this Agreement. 10.Specific Performance.In addition to any and all other remedies that may be available at law in the event of any breach of this Agreement, each party hereto shall be entitled to specific performance of the agreements and obligations of the other parties hereto and to such other injunctive or other equitable relief as may be granted by a court of competent jurisdiction. 3 11.Severability.In case any one or more of the provisions contained in this Agreement shall for any reason be held to be invalid, illegal or unenforceable in any respect, such invalidity, illegality or unenforceability shall not affect any other provision of this Agreement and such invalid, illegal and unenforceable provision shall be reformed and construed so that it will be valid, legal and enforceable to the maximum extent permitted by law. 12.Counterparts.This Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instruments.For purposes of this Agreement, facsimile signatures or signatures by other electronic form or transfer shall be deemed originals and, and the parties hereto agree to exchange original signatures as promptly as possible. 13.Section Headings.The headings contained in this Agreement are for reference purposes only and shall not in any way affect the meaning or interpretation of this Agreement. 14.Governing Law.This Agreement shall be governed by and construed and enforced in accordance with the laws of the State of Delaware, without regard to principles of conflicts of laws.Exclusive venue for any dispute shall lie in the federal and state courts in Delaware. 15.Confidential Information.Each of the parties hereto agrees that it will not at any time following the date of this Agreement disclose material non-public information to any Holder (or their agents or counsel) without first obtaining such Holder’s and GEM’s written consent to receive such information. 16.Termination.This Agreement, and the respective rights and obligations of the parties hereto (other than Sections 10, 14, 15 and Articles 2 and 3 of Exhibit B, each of which shall survive termination), shall terminate upon the earliest of (i) one year from the date of this Agreement, (ii) the execution of a written agreement of termination among the Company and Holders holding at least 66 2/3% of the outstanding shares of Common Stock of the Company held by such Holders on such date, and (iii) such time when the Holders no longer hold at least ten percent (10%) of the shares of Common Stock or securities convertible into shares of Common Stock held as of the date of this Agreement. 4 IN WITNESS WHEREOF, this Agreement has been executed as of the date first written above. CDSS WIND DOWN, INC. By: /s/ Steven B. Solomon Name: Steven B. Solomon Title: CEO GREEN ENERGY MANAGEMENT SERVICES, INC. By: /s/ Michael Samuel Name: Michael Samuel Title: CEO STEVEN B. SOLOMON By: /s/ Steven B. Solomon Name: Steven B. Solomon, individually JOE ALLBAUGH By: /s/ Joe Allbaugh Name: Joe Allbaugh, individually CHRIS A. ECONOMOU By: /s/ Chris A. Economou Name: Chris A. Economou, individually JACK LEIDE By: /s/Jack Leide Name: Jack Leide, individually MARK ROGERS By: /s/Mark Rogers Name: Mark Rogers, individually MICHAEL SAMUEL By: /s/ Michael Samuel Name:
